Appeal from an order of the Supreme Court, Onondaga County (John C. Cherundolo, A.J.), entered July 5, 2011. The order, among other things, granted the motion of defendants to dismiss the second through seventh causes of action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs (see Roulan v County of Onondaga, 90 AD3d 1617 [2011]; Cagnina v Onondaga County, 90 AD3d 1626 [2011]; Matter of Parry v County of Onondaga, 51 AD3d 1385 [2008]). Present — Smith, J.P., Bindley, Sconiers and Martoche, JJ.